Citation Nr: 0120561	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  01-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from March 1980 to December 
1981.  

This appeal arises from a November 2000 rating decision in 
which the RO confirmed and continued a 20 percent evaluation 
for the veteran's service-connected rheumatic arthritis.


FINDING OF FACT

The medical evidence reveals that the veteran's service-
connected rheumatoid arthritis is not in an active process 
and that, other than slightly limited motion in the shoulders 
and complaints of pain on shoulder and knee motion, there are 
no significant chronic residuals thereof. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
rheumatoid arthritis have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a February 1982 rating decision, the RO granted service 
connection for rheumatoid arthritis and assigned a 20 percent 
evaluation, effective December 17, 1981.

The veteran filed a claim for an increased rating for his 
service-connected rheumatoid arthritis in August 2000.  The 
veteran indicated treatment at the VA Medical Clinic in 
Gretna.

VA outpatient treatment dated from October 1999 to August 
2000 were received from VA Medical Center (VAMC) in Salem, 
Virginia.  A cover letter noted that from August 1999 to date 
there were no records from the Gretna Clinic in the veteran's 
chart.   In a December 1999 treatment record, the veteran 
complained of pain in his lower back, knees and shoulders.  
He stated that he had morning stiffness which improved with 
movement.  He reported a history of having been diagnosed 
with rheumatoid arthritis in the 1980's, but that he had not 
been on any medication for the condition since that time.  He 
was assessed with questionable rheumatoid arthritis.  X-rays 
revealed no abnormalities in the knees, shoulders, or hands.  
In an August 2000 treatment record, the veteran received 
treatment for low back pain.  The examiner noted that the 
veteran's past rheumatoid factor and ANA were negative and 
that there has not been a progression of the disease for 20 
years.  

On VA examination in September 2000, the veteran complained 
primarily of low back pain.  He stated that he was treated 
for rheumatoid arthritis over 20 years ago.  The examiner 
noted that VA treatment records showed that his rheumatoid 
factor and his ANA have been negative (with initial one done 
in 1996).  The veteran complained of flare-ups in his 
shoulders, knees and hands.  He stated that he did not have 
full range of motion in his shoulders and that they hurt 
anteriorly and with movement.  He reported that his knees do 
not swell, but they do "pop" and ache, especially in damp 
cool weather.  Examination of the shoulders revealed no fixed 
deformity.  There was tenderness anterior to palpation.  
There was no crepitus.  Forward flexion of each shoulder was 
from 0 to 130 degrees active, from 0 to 150 degrees passive, 
and after fatiguing, was from 0 to 150 degrees.  The veteran 
complained of pain at 125 degrees anteriorly.  Abduction was 
from 0 to 180 degrees.  Right/left external rotation was from 
0 to70 degrees active, from 0 to 80 degrees passive, and from 
0 to 80 degrees after fatiguing.  Right and left internal 
rotation was from 0 to 80 degrees active, and from 0 to 90 
degrees passive.  All movements had complaints of pain, more 
on the left than the right, starting at the beginning of 
movement and stopping when movement stopped.

Examination of the elbows and the hands revealed normal range 
of motion and a normal exam.  Examination of the knees 
revealed that they were not swollen and that there was no 
laxity.  There was crepitus with movement.  Range of motion 
was flexion to 140 degrees to 0 degrees of extension of both 
knees.  The veteran could walk on his heels, toes, and 
outside of feet.  There was a positive straight leg test on 
the right.  Neurological examination was intact with positive 
refluxes.  There was normal sensation to light touch and 
pinprick.  It was noted that a diagnostic test conducted in 
August 2000 revealed negative rheumatoid, and negative ANA.  
X-rays of the lumbar spine revealed mild degenerative 
narrowing at the L5-S1 disc space.  X-rays of the knees, 
shoulder and hands were all normal.  The diagnoses were 
rheumatoid disease, an established diagnosis, and mild 
degenerative disc disease of the lumbar spine.  The examiner 
commented that the back condition was a separate condition 
from the rheumatoid disease.

II.  Analysis

The Board notes, initially, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
It is therefore necessary to consider whether the VA has 
fulfilled its duty to assist the claimant in regard to the 
issue that is the subject of this appellate decision.  

In so doing the Board must consider whether all development 
that could reasonably be considered to be helpful to the 
claimant in this appeal has been attempted and ascertain 
whether the notification requirements as applied to the 
appellant have been in compliance with the Act.  After a 
careful review of the record in this case, the Board 
concludes that even though the RO did not have the benefit of 
the explicit provisions of the Veterans Claims Assistance Act 
of 2000 when it last considered the claim currently before 
the Board for appellate review, VA's duties have been 
fulfilled in this case, and that the case is ready to be 
considered on the merits.

First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-97 (2000)(to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103.)  In a January 2000 statement of the case, 
the veteran was informed of the criteria used to evaluate his 
claim.  The Board therefore believes that the VA complied 
with all notification requirements in this case.  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  In this regard, VA outpatient treatment 
records have been obtained, and the veteran was afforded a VA 
examination.  There is no indication in the record of any 
outstanding development or action by the VA that would be of 
assistance in reaching a determination in regard to the claim 
which is the subject of this current appellate decision.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Rheumatoid arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002, which provides that rheumatoid 
arthritis as an active process, with one or two exacerbations 
a year in a well-established diagnosis, warrants a 20 percent 
rating.  Rheumatoid arthritis as an active process with 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a year 
warrants a 40 percent rating.  Active rheumatoid arthritis 
with less than criteria for 100 percent evaluation, but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods, warrants a 60 percent rating.  Active rheumatoid 
arthritis with constitutional manifestations associated with 
active joint involvement, totally incapacitating, warrants a 
total rating.  This diagnostic code specifically provides 
that ratings for the active process will not be combined with 
the residual ratings for limited motion or ankylosis; rather 
the higher evaluation is to be assigned. See 38 C.F.R. § 
4.71a, Diagnostic Code 5002.

The veteran essentially contends that his rheumatoid 
arthritis has increased in severity, and that in particular, 
he is experiencing increased low back pain and pain both 
shoulders and knees.  However, there is no medical evidence 
to support his assertion that his service-connected 
rheumatoid arthritis now warrants an increase in excess of 
the currently assigned 20 percent evaluation.  On the 
contrary, the veteran's outpatient treatment records and the 
report of the September 2000 VA examination conducted in 
connection with this claim indicate that the veteran's 
service-connected rheumatoid arthritis is not in an active 
process and that there are no significant chronic residuals 
thereof.  

As noted by the September 2000 VA examiner, an August 2000 
diagnostic test revealed negative rheumatoid and ANA.  While 
low back impairment was shown on VA examination, the 
physician indicated that the back problems were associated 
with a condition separate from the veteran's service-
connected rheumatoid arthritis.  Examination also revealed 
slightly reduced flexion and rotation of the shoulders and 
full flexion and extension of the knees, and complaints of 
pain on motion.  Even assuming, arguendo, that such findings 
are attributable to the veteran's service-connected 
rheumatoid arthritis, such findings do not support 
entitlement to a rating in excess of the currently assigned 
20 percent evaluation, even when the extent of conceivable 
additional functional loss in the knees and shoulders during 
flare-ups of pain or with repeated is considered.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Indeed, the veteran's outpatient treatment records 
covering an approximately 10-month period preceding the 
filing of his claim for an increase indicated only a single 
treatment record for complaints of shoulder and knee pain. 

In short, there is no medical evidence establishing that the 
veteran's service-connected rheumatoid arthritis is 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year which would 
warrant a 40 percent rating.  Thus, there is no basis for a 
higher rating.

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's rheumatoid 
arthritis reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis at any stage since the grant of 
service connection for each disability.  In this regard, the 
Board notes that the disability has not been objectively 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned ratings); to warrant 
frequent periods of hospitalization; to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the claim for an evaluation in 
excess of 20 percent for service-connected rheumatoid 
arthritis must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

An evaluation in excess of 20 percent for rheumatoid 
arthritis is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 


